     Case 2:20-cv-00834-APG-EJY Document 23 Filed 08/26/21 Page 1 of 1




 1                                UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3                                                  ***
 4   KELLY GREEN, individually,                                Case No. 2:20-cv-00834-APG-EJY
 5                  Plaintiff,
 6           v.                                                             ORDER

 7   SAMS CLUB; DOES I-X and ROE
     CORPORATIONS I-X, inclusive,
 8
                    Defendants.
 9

10           Pending before the Court is Stovall & Associates’ Motion to Withdraw as Counsel of Record
11   for Plaintiff (ECF No. 22). A review of the docket in this case reveals no motions pending and that
12   the discovery period was recently extended to October 4, 2021. ECF No. 21. Dispositive motions
13   are not due until November 5, 2021. Id. The Motion to Withdraw establishes that Rule of
14   Professional Conduct 1.16(b) has been met. The requirement of Nevada Supreme Court Rule 45 is
15   also met.
16           Accordingly, IT IS HEREBY ORDERED that Stovall & Associates’ Motion to Withdraw as
17   Counsel of Record for Plaintiff (ECF No. 22) is GRANTED.
18       IT IS FURTHER ORDERED that to allow Plaintiff time to retain new counsel:
19       •   if responses to written discovery are presently pending, the due date is extended to
             September 15, 2021;
20
         •   no new discovery requests shall be propounded by the parties on the date of this
21           Order through September 15, 2021; and,
22       •   depositions that remain to be taken shall be set for a date no sooner than September
             16, 2021.
23

24       Dated this 26th day of August, 2021.
25

26
                                                  ELAYNA J. YOUCHAH
27                                                UNITED STATES MAGISTRATE JUDGE
28
                                                      1
